Citation Nr: 0327753	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
essential tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from April 1991 to May 
1993.

The current appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  The RO denied entitlement 
to an evaluation in excess of 30 percent for essential 
tremors.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge at an in-person hearing in 
Washington, D.C. in May 2003.  A transcript of their 
testimony has been associated with the claims file.

Prior to the hearing the veteran's representative raised 
issues of entitlement to service connection for major 
depression and sleep apnea as secondary to the service-
connected essential tremors, service connection for a chronic 
acquired disorder of the cervical, thoracic, and lumbar 
spines, loss of use of a creative organ by reason of having 
undergone a vasectomy at a VA hospital, a total disability 
rating for compensation purposes on the basis of individual 
unemployability (VA Form 21-8940 received February 25, 2002 
on file), and clear and unmistakable error in a March 1996 RO 
rating decision.  Aside from the secondary service connection 
issues which the Board will address below, the Board is 
referring the remaining foregoing issues which have been 
neither procedurally prepared nor certified for appellate 
review to the RO for clarification, initial consideration, 
and appropriate adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals (Board) or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran has claimed entitlement to service connection for 
major depression and sleep apnea as secondary to his service-
connected essential tremors.  The CAVC has held that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

A review of the claims file shows that the veteran was last 
examined by VA as to the severity of his service-connected 
essential tremors in November 2001.  The examiner did not 
address any complications of essentials tremors such as major 
depression and/or sleep apnea.  A contemporaneous 
comprehensive examination in this regard would materially 
assist in the adjudication of the claimant's appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for essential tremors, major 
depression, and sleep apnea.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to examined by a board composed 
of a specialist in neurology and a 
specialist in psychiatry for purpose of 
ascertaining whether there is a causal 
relationship between the service-
connected essential tremors and any major 
depression and/or sleep apnea found on 
examination, and the extent of severity 
of essential tremors.


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examiners must correlate their 
studies and address the following medical 
issues:

(a) Does the veteran have major 
depression and/or sleep apnea?

(b) If so, is it/are they causally 
related to the service-connected 
essential tremors?

(c) If no such causal relationship is 
shown to exist, the examiners must opine 
as to whether essential tremors aggravate 
major depression and/or sleep apnea, and 
if so, the examiners must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of major depression 
and/or sleep apnea;

(2) The increased manifestations which, 
in the examiners' opinion, are 
proximately due to service-connected 
essential tremors based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of major depression and/or sleep apnea 
is/are proximately due to service-
connected essential tremors.

The neurologist must give complete 
medical findings referable to the current 
nature and extent of severity of 
essential tremors.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the claims of 
entitlement to service connection for 
major depression and sleep apnea as 
secondary to the service-connected 
essential tremors, and readjudicate the 
claim of entitlement to an increased 
evaluation for essential tremors.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of the veteran's claims for service connection 
and increased evaluation.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


